Anders, J.
(dissenting) — Under our statute, it is plain that the courts of this state may, hy writ of mandate, compel the chairman and the secretary of a political convention to certify the names of the nominees of such convention and file the certificate with the officer designated by law; but I am unable to concede that they have the power, after the convention has, by its presiding officer, and without protest, proclaimed its nominees and adjourned, to entertain a proceeding in the nature of a contest between rival candidates, with a view to determine which one in fact received a sufficient number of votes to entitle him to a nomination. Political conventions are mere voluntary associations of individuals for a particular purpose, and, when not controlled by statute, are governed solely by their own rules and regulations. When the chairman announces the name of the nominee for a public office, and the convention acquiesces in such announcement and thereafter adjourns, it seems clear to my mind that the person whose name is so announced is thenceforth, to all intents and purposes, the regular nominee of the convention, and is entitled to the certificate of nomination. To say that the court may review the proceedings of the convention and correct its mistakes as to the number of votes cast for a particular candidate, is equivalent to saying that the court may exercise the functions of the convention and make nominations for public offices. I think the learned superior court, in the mandamus proceeding, acted in excess of its jurisdiction, and I am therefore of the opinion that the relator is entitled to the writ of prohibition. Bal. Code, § 5769.